Exhibit 10.3

SYNCHRONY FINANCIAL

CHANGE IN CONTROL SEVERANCE PLAN

This document constitutes the Synchrony Financial Change in Control Severance
Plan (the “Plan”). The Plan is intended to enable the Company and its Affiliates
to secure the continued services and ensure the continued dedication and
objectivity of the Executives in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control of the Company, by providing to such Executives certain
protections so that such Executives need not be hindered or distracted by
personal uncertainties and risks created by any such possible Change in Control.
The purpose of the Plan is to provide benefits to a group of employees of the
Company and its participating affiliates that constitutes a “select group of
management or highly compensated employees” within the meaning of Department of
Labor Regulation §2520.104-24.

1. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

(a) “Affiliate” means (1) any entity that, directly or through one or more
intermediaries, is controlled by the Company, and (2) any entity in which the
Company has a significant equity interest, as determined by the Committee.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means:

(i) a material breach by the Executive of his or her duties and responsibilities
(other than as a result of incapacity due to physical or mental illness) without
reasonable belief that such breach is in the best interests of the Company;

(ii) any act that would prohibit the Executive from being employed by the
Company and its Affiliates (including, for the avoidance of doubt, Synchrony
Bank) pursuant to the Federal Deposit Insurance Act of 1950, as amended, or
other applicable law;

(iii) the commission of or conviction in connection with a felony or any act
involving fraud, embezzlement, theft, dishonesty or misrepresentation; or

(iv) any gross or willful misconduct, any violation of law or any violation of a
policy of the Company or any of its Affiliates by the Executive that results in
or could result in loss to the Company or any of its Affiliates, or damage to
the business or reputation of the Company or any of its Affiliates, as
determined by the Committee.



--------------------------------------------------------------------------------

(d) “Change in Control” means any of the following events, but only if such
event constitutes a “change in control event” for purposes of Treasury
Regulation Section 1.409A-3(i)(5):

(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 1(d); provided
further, that for purposes of clause (2), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

(ii) during any twelve (12) month period, the cessation of individuals who
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company during such twelve (12) month period whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate

 

2



--------------------------------------------------------------------------------

Transaction (including, without limitation, a corporation which as a result of
such transaction owns, directly or indirectly, the Company or all or
substantially all of the Company’s assets) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (B) no Person (other than: the Company; any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; the corporation resulting from
such Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, 30% or more of the
Outstanding Common Stock or the Outstanding Voting Securities, as the case may
be) will beneficially own, directly or indirectly, 30% or more of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction.

Notwithstanding anything to the contrary in the foregoing, (i) for so long as
General Electric Company and its affiliates beneficially own a majority of the
Outstanding Common Stock, no Change in Control shall be deemed to have occurred,
(ii) any transaction pursuant to which common stock of the Company is
transferred from one wholly-owned subsidiary of General Electric Company to
another wholly-owned subsidiary of General Electric Company shall not be deemed
to be a Change in Control, and (iii) the transactions pursuant to which General
Electric Company and its affiliates reduce their ownership of common stock of
the Company shall not constitute a Change in Control; provided that in
connection with any such transaction no other Person acquires beneficial
ownership of common stock of the Company in an amount that would constitute a
Change in Control pursuant to subsection (i) of this Section 1(d).

(e) “Chief Executive Officer” means the Chief Executive Officer of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean a committee of the Board of Directors of the Company
designated by the Board to administer the Plan and composed of not less than two
non-employee directors.

(h) “Company” means Synchrony Financial, a Delaware corporation.

(i) “Effective Date” has the meaning assigned to such term in the Section below
entitled “Effective Date”.

(j) “Executive” means the Chief Executive Officer and any Executive Vice
President (determined as of the date of any individual’s Separation from
Service). No other employee of the Company or any of its Affiliates shall be an
“Executive” for purposes of this Plan.

 

3



--------------------------------------------------------------------------------

(k) “Executive Vice President” means any Executive Vice President of the Company
who reports directly to the Chief Executive Officer (as determined by the
Committee).

(l) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

(i) a material adverse change in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities;

(ii) a material reduction by the Company in the Executive’s rate of annual base
salary or incentive opportunity; or

(iii) a change in the Executive’s primary employment location to a location that
is more than forty (40) miles from the primary location of the Executive’s
employment.

Within thirty (30) days after the Executive becomes aware of one or more actions
or inactions described in this Good Reason definition, the Executive shall
deliver written notice to the Company of the action(s) or inaction(s) (the “Good
Reason Notice”). The Company shall have thirty (30) days after the Good Reason
Notice is delivered to cure the particular action(s) or inaction(s). If the
Company so effects a cure, the Good Reason Notice will be deemed rescinded and
of no further force and effect.

(m) “Monthly Welfare Coverage Premium” means, with respect to any Executive, the
difference between (i) the monthly premium or cost for continuation coverage of
medical, dental and vision benefits under the Company’s welfare benefit plans,
determined pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (i.e., up to 102% of the total cost (the sum of the employer
and employee portions) of such coverage), and based on the coverage options, if
any, in which the Executive is enrolled immediately prior to his or her
Termination Date, less (ii) the cost for such coverage to such Executive as an
active employee immediately prior to his or her Termination Date. For the
avoidance of doubt, if the Executive is not enrolled in any such coverage
options as of his or her Termination Date, the Monthly Welfare Coverage Premium
will be zero (0).

(n) “Nonqualifying Termination” means the termination of an Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than Good Reason, (iii) as a result of the Executive’s death, (iv) by the
Company due to the Executive’s absence from his or her duties with the Company
on a full-time basis for at least three-hundred sixty-five (365) consecutive
days as a result of the Executive’s incapacity due to physical or mental
illness, or (v) in connection with a sale of assets by the Company or one of its
affiliates if the Executive is offered comparable employment (as determined by
the Committee) by the purchaser of such assets or one of its affiliates;
provided, however, that employment shall not be deemed comparable if such
purchaser does not agree to honor the terms of the Plan with respect to such
Executive for the duration of such Executive’s Termination Period or to provide
other severance benefits that, in the aggregate, are at least as favorable as
those provided under the Plan.

 

4



--------------------------------------------------------------------------------

(o) “Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).

(p) “Severance Period” means (i) with respect to the Chief Executive Officer,
the period commencing on the Termination Date and ending thirty (30) months
after the Termination Date, and (ii) with respect to an Executive Vice
President, the period commencing on the Termination Date and ending twenty-four
(24) months after the Termination Date.

(q) “Target Bonus” means with respect to the year in which an Executive’s
Termination Date occurs, the cash bonus such Executive would be entitled to
receive under the Company’s annual cash bonus plan if all performance measures
thereunder were satisfied at “target” levels, as determined by the Committee.

(r) “Termination Date” with respect to an Executive means the date during the
Termination Period on which the Executive incurs a Separation from Service other
than by reason of a Nonqualifying Termination.

(s) “Termination Period” with respect to an Executive means the period
commencing upon a Change in Control and ending on the earlier to occur of
(i) the date which is thirty months following such Change in Control and
(ii) the Executive’s death.

2. Payments and Benefits Upon Separation from Service. If during the Termination
Period an Executive incurs a Separation from Service, other than by reason of a
Nonqualifying Termination, and the Executive (or the Executive’s executor or
other legal representative in the case of the Executive’s death or disability
following such termination) executes a general release in a form acceptable to
the Company in its sole discretion (the “Release”) within forty-five (45) days
(or such shorter period included in the Release) following the Termination Date
and does not revoke the Release, the Company shall provide to the Executive, as
compensation for services rendered to the Company and its Affiliates, and in
consideration of the Release, the severance benefits described in paragraphs
(a), (b) and (c) of this Section. The obligations under the Release are in
addition to any other non-compete, nondisclosure, non-solicitation, intellectual
property or confidentiality agreements the Executive may have executed while
employed by the Company or in connection with a termination of employment from
the Company. In addition, if the employment of an Executive shall terminate for
any reason, then the Executive shall be entitled to the following without regard
to whether a Release is executed: (i) a cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 6) equal to
the sum of the Executive’s salary earned from the Company and its affiliated
companies through the Termination Date, and (ii) the benefits provided under,
and in accordance with, the terms of any other employee benefit plan in which
the Executive participates, including any long-term incentive programs and
related award agreements.

 

5



--------------------------------------------------------------------------------

(a) The Company shall pay to the Executive (or the Executive’s beneficiary or
estate, as the case may be) a lump sum cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 6) equal to
the sum of (i) and (ii) below:

(i) a prorated bonus for the year in which the Termination Date occurs,
determined by multiplying the Executive’s Target Bonus by a fraction, the
numerator of which is the number of days prior to the Termination Date in the
year in which the Termination Date occurs and the denominator of which is 365 or
366, as applicable, reduced by the amount of any bonus paid or to be paid under
any Company bonus plan with respect to the year in which the Termination Date
occurs; plus

(ii) an amount determined as follows:

(A) with respect to the Chief Executive Officer, the product of two and one half
(2.5) times the sum of (1) the Executive’s annual base salary in effect
immediately prior to the Termination Date and (2) the Executive’s Target Bonus;
and

(B) with respect to any Executive Vice President, the product of two (2) times
the sum of (1) the Executive’s annual base salary in effect immediately prior to
the Termination Date and (2) the Executive’s Target Bonus.

The amount described above shall be paid less than seventy-five (75) days after
the Termination Date.

(b) The Company shall pay to the Executive a lump sum cash amount equal to the
product of (i) the Monthly Welfare Coverage Premium, and (ii) (x) in the case of
the Chief Executive Officer, thirty (30), and (y) in the case of any Executive
Vice President, twenty-four (24). The amount described above shall be paid less
than seventy-five (75) days after the Termination Date.

(c) During the Executive’s Severance Period, the Executive shall be entitled to
reasonable executive outplacement services to be provided by a firm selected by
the Company. Payments shall be made directly to the outplacement firm upon
submission of proper documentation to the Company. If an Executive elects not to
use such outplacement services, the Executive will not be entitled to any cash
payment in lieu thereof.

3. Section 280G of the Code. Any payment or benefit received or to be received
by an Executive (whether payable pursuant to the terms of this Plan or any other
plan, arrangements or agreement with the Company or any affiliate thereof) shall
be reduced to the extent necessary so that no portion thereof shall be subject
to the excise tax imposed by Section 4999 of the Code, but only if, by reason of
such reduction, the net after-tax benefit received by such Executive shall
exceed the net after-tax benefit that would be received by such Executive if no
such reduction was made. For purposes of this Section, “net after-tax benefit”
shall mean (i) the total of all payments and the value of all benefits which the
Executive receives or is then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code. The foregoing determination shall

 

6



--------------------------------------------------------------------------------

be made by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Company (which may be, but will not be required to be, the
Company’s independent auditors). The Accounting Firm shall submit its
determination and detailed supporting calculations to both the Executive and the
Company within thirty (30) days after receipt of a notice from either the
Company or the Executive that the Executive may receive payments which may be
“parachute payments.” In performing this calculation, it is the intention of the
Company that, for purposes of Section 280G of the Code, payments be considered
reasonable compensation for personal services rendered by an Executive (or for
refraining from performing services) to the maximum extent permitted by law. If
the Accounting Firm determines that such reduction is required by this Section,
such reduction shall be done (A) first by reducing payments and benefits that do
not constitute nonqualified deferred compensation subject to Section 409A of the
Code (unless the Company and the Executive agree otherwise, first cash payments
shall be reduced; next any equity or equity derivatives that are included under
Section 280G of the Code at full value rather than accelerated value shall be
reduced; next any equity or equity derivatives based on acceleration value shall
be reduced with the highest value reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and finally other benefits
shall be reduced), and (B) second by reducing on a pro-rata basis the amount of
any payments or benefits that do constitute nonqualified deferred compensation
subject to Section 409A of the Code (but without changing the time or form in
which such payments and benefits are to be provided). The Executive and the
Company shall each provide the Accounting Firm access to and copies of any
books, records and documents in the possession of the Executive or the Company,
as the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section.

4. Plan Administration

(a) The Plan shall be interpreted and administered by the Committee, who shall
have complete authority, in its sole discretion subject to the express
provisions of the Plan, to make all determinations necessary or advisable for
the administration of the Plan. All questions arising in connection with the
interpretation of the Plan or its administration shall be submitted to and
determined by the Committee in a fair and equitable manner.

(b) The Committee may from time to time delegate any of its duties hereunder to
such person or persons as the Committee may designate. The Committee is
empowered, on behalf of the Plan, to appoint such agents as it shall deem
appropriate for the proper administration of the Plan. The functions of any such
persons engaged by the Committee shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the administration
of the Plan, except to the extent permitted by the Committee. All reasonable
fees and expenses of such persons shall be borne by the Company.

5. Claims

(a) If any Executive or other person believes he or she is entitled to benefits
in an amount greater than those which he or she is receiving or has received,
such Executive or

 

7



--------------------------------------------------------------------------------

other such person or his or her authorized representative may file a claim with
the most senior employee of the Company and its Affiliates whose
responsibilities and duties are primarily related to compensation matters (the
“Claims Administrator”) or such other employee of the Company which from time to
time assumes the responsibilities with respect to the Plan which are allocated
to the Claims Administrator. Such a claim shall be in writing and state the
nature of the claim, the facts supporting the claim, the amount claimed, and the
address of the claimant. The Claims Administrator shall review the claim and,
unless special circumstances require an extension of time shall, within ninety
(90) days after receipt of the claim, give written notice by registered or
certified mail to the claimant of his or her decision with respect to the claim.
If special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial ninety (90) day period and in no event
shall such an extension exceed ninety (90) days. The notice of the decision of
the Claims Administrator with respect to the claim shall be written in a manner
calculated to be understood by the claimant and, if the claim is wholly or
partially denied, set forth the specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and an explanation of the claim review procedure under the Plan and
the time limits applicable to such procedure, including a statement of the
claimant’s right to bring a claim under Section 502(a) of ERISA following an
adverse benefit determination upon review. The Claims Administrator also shall
advise the claimant that such claimant or his or her duly authorized
representative may request a review by the Committee of the denial by the
Committee by filing with the Committee within sixty (60) days after notice of
the denial has been received by the claimant, a written request for such review.
The claimant shall be informed, within the same sixty (60) day period, that he
or she (i) may be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claims for benefits and (ii) may submit written comments, documents,
records and other information relating to the claim for benefits to the
Committee. If a request is so filed, review of the denial shall be made by the
Committee within, unless special circumstances require an extension of time,
sixty (60) days after receipt of such request, and the claimant shall be given
written notice of the Committee’s final decision. If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial sixty (60) day period and in no event shall such an extension exceed
sixty (60) days. The review shall take into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The notice of the Committee’s final decision
shall be written in a manner calculated to be understood by the claimant and
shall include specific reasons for the decision, specific references to the
pertinent Plan provisions on which the decision is based and shall be written in
a manner calculated to be understood by the claimant, a statement that the
claimant is entitled to receive, upon request and free of charge, access to and
copies of all documents, records and other information relevant to the benefit
claim and a statement that the claimant has the right to bring a claim under
Section 502(a) of ERISA.

(b) No legal action for benefits or eligibility under the Plan or otherwise
related to the Plan, including without limitation any lawsuit or any matter
subject to the dispute resolution program described in Section 14, may be
brought by the Executive if he or she has not timely filed a claim and a review
for such benefits or other matter pursuant to Section 5(a) and otherwise
exhausted all administrative remedies under the Plan. No legal action, including

 

8



--------------------------------------------------------------------------------

without limitation any lawsuit or any matter subject to the dispute resolution
program described in Section 14, may be brought in connection with any matter
related to the Plan more than one (1) year after the date the Committee provides
written notice of its final decision on the underlying claim.

6. Withholding Taxes. All payments due under the Plan shall be subject to
required tax or other withholding or garnishment obligations, if any. The
Company shall be authorized to withhold cash from any payment due to satisfy
statutory withholding obligations for the payment of such taxes. The Executive
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to make any additional payments to the Executive.

7. Amendment and Termination. The Company shall have the right, in its sole
discretion, pursuant to action by the Board, to approve the amendment or
termination of the Plan, which amendment or termination shall not become
effective until the date fixed by the Board for such amendment or termination,
which date, in the case of an amendment which would be adverse to the interests
of any Executive or in the case of termination, shall be at least one-hundred
twenty (120) days after notice thereof is given by the Company to the Executives
in accordance with Section 17 hereof; provided, however, that no such action
shall be taken by the Board during any period when the Board has knowledge that
any person has taken steps reasonably calculated to effect a Change in Control
until, in the opinion of the Board, such person has abandoned or terminated its
efforts to effect a Change in Control; and provided further, that with respect
to an Executive, on and after a Change in Control, in no event shall the Plan be
amended in a manner adverse to the interests of such Executive or terminated
prior to the end of such Executive’s Termination Period, in each case, except
with respect to an Executive who consents in writing otherwise. Notwithstanding
the foregoing, the Company shall have the discretion and authority to amend the
Plan at any time in accordance with Section 21 of the Plan.

8. Entire Agreement. Subject to Section 9(a) hereof, any amount paid pursuant to
the Plan shall be paid in lieu of any other amount of severance relating to
salary or bonus continuation, any other continuation of welfare benefits
coverage (other than coverage required by the Consolidated Omnibus Budget
Reconciliation Act of 1985) or any other outplacement services to be received by
the Executive upon termination of employment of the Executive under any
severance plan, policy or arrangement of the Company. Subject to the foregoing,
the rights of, and benefits payable to, an Executive pursuant to the Plan are in
addition to any rights of, or benefits payable to, an Executive under any other
employee benefit plan or compensation program of the Company. All rights of an
Executive under any such plan or program shall be determined in accordance with
the provisions of such plan or program.

9. Offset, Overpayment and Mitigation.

(a) If the Company is obligated by law or contract to pay severance pay, notice
pay or other similar benefits, or if the Company is obligated by law or by
contract to provide advance notice of separation (“Notice Period”), then any
payments hereunder shall be

 

9



--------------------------------------------------------------------------------

reduced by the amount of any such severance pay, notice pay or other similar
benefits, as applicable, and by the amount of any severance pay, notice pay or
other similar benefits received during any Notice Period.

(b) The Company may recover any overpayment of benefits hereunder made to an
Executive or an Executive’s estate under this Plan or, to the extent permitted
by applicable law, offset any other overpayment made to the Executive against
any benefits hereunder or other amount the Company owes the Executive or the
Executive’s estate.

(c) In no event shall an Executive be obligated to seek other employment or to
take other action by way of mitigation of the amounts payable and the benefits
provided to such Executive under any of the provisions of the Plan, and such
amounts and benefits shall not be reduced whether or not such Executive obtains
other employment.

10. Unfunded Plan. The Plan shall not be funded. No Executive entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company, but an Executive shall have only the rights of a general
creditor of the Company to receive benefits on the terms and subject to the
conditions provided in the Plan.

11. Payments to Minors, Incompetents and Beneficiaries. Any benefit payable to
or for the benefit of a minor, an incompetent person or other person incapable
of giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Committee and all other parties with respect thereto. If an Executive shall die
while any amounts would be payable to the Executive under the Plan had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of the Plan to such person or persons
appointed in writing by the Executive to receive such amounts or, if no person
is so appointed, to the estate of the Executive.

12. Nonassignability. None of the payments, benefits or rights of any Executive
shall be subject to any claim of any creditor, and, in particular, to the
fullest extent permitted by law, all such payments, benefits and rights shall be
free from attachment, garnishment, trustee’s process or any other legal or
equitable process available to any creditor of such Executive. Except as
otherwise provided herein or by law, no right or interest of any Executive under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment or pledge; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Executive
under the Plan shall be subject to any obligation or liability of such
Executive.

13. No Guaranty of Employment. Nothing contained in the Plan shall be construed
as a contract of employment between any the Company or other entity and any
individual or as conferring a right on any individual to be continued in the
employment of the Company or other entity.

14. Dispute Resolution. Except as otherwise provided in the Release, any
dispute, controversy or claim between the Company and the Executive, whether
arising out of or relating to the Plan, the breach of the provisions of the
Plan, or otherwise, shall be settled in accordance with the terms of any then
effective Company alternative dispute resolution program, to the extent such
dispute, controversy or claim is covered by such program.

 

10



--------------------------------------------------------------------------------

15. Successors; Binding Agreement. The Plan shall inure to the benefit of and be
binding upon the beneficiaries, heirs, executors, administrators, successors and
assigns of the parties, including each Executive, present and future, and any
successor to the Company or an Affiliate. The Plan shall not be terminated by
any merger or consolidation of the Company whereby the Company is or is not the
surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Company. In the event of any such merger,
consolidation or transfer of assets, the provisions of the Plan shall be binding
upon the surviving or resulting corporation or the person or entity to which
such assets are transferred. The Company agrees that concurrently with any
merger, consolidation or transfer of assets referred to in this Section, it will
cause any surviving or resulting corporation or transferee unconditionally to
assume all of the obligations of the Company hereunder.

16. Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.

17. Notices. Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

18. Effective Date. The Plan shall be effective as of the date General Electric
Company reduces its ownership in Company common stock to a level below 50% (such
date, the “Effective Date”) and shall remain in effect unless and until
terminated by the Board pursuant to Section 7 hereof.

19. Employment with Affiliates. For purposes of the Plan, employment with the
Company shall include employment with any Affiliate.

20. Governing Law and Venue; Validity. The Plan shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware (without regard to principles of conflicts of laws) to the extent not
preempted by Federal law, which shall otherwise control. To the extent any claim
or other legal action involving or related to the Plan may be brought in any
court notwithstanding Section 14 of the Plan, such legal action must be brought
in the United States District Court for the Northern District of New York and no
other federal or state court. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

21. Compliance With Section 409A of Code. All payments pursuant to the Plan are
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4), and the Plan shall be interpreted
and construed consistently with such intent. To the extent the

 

11



--------------------------------------------------------------------------------

Plan is subject to Section 409A of the Code, it is intended to comply with
Section 409A of the Code and the Plan shall be interpreted and construed
consistently with such intent. Any payment that is deferred compensation subject
to Section 409A of the Code which is conditioned upon the Executive’s execution
of the Release and which is to be paid during a designated period that begins in
one taxable year and ends in a second taxable year shall be paid in the second
taxable year. In the event the Plan would subject the Executive, or his or her
beneficiary, to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Committee may amend the Plan to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any payments under the Plan
and the Executive shall remain liable for all 409A Penalties as required by
applicable law. Notwithstanding any other provision in this Plan, if any payment
to an Executive is deferred compensation subject to Section 409A of the Code,
such payment shall be delayed until the first payroll date following the
six-month anniversary of the Termination Date or, if the Executive dies
following his or her Separation from Service and before such six-month
anniversary, within ninety (90) days following the date of his or her death.

 

12